63367: Case View
	
	
	
		

	
	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	 
	














The Supreme Court
of Nevada







Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						









Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 63367


Short Caption:SANUCCI CT TRUST VS. ELEVADO C/W 63067Classification:Civil Appeal - General - Other


Consolidated:63067*, 63367Related Case(s):63067


Lower Court Case(s):Clark Co. - Eighth Judicial District - A670423Case Status:Disposition Filed


Disqualifications:Panel Assigned:
					Panel
					


Replacement:


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:04/03/2014How Submitted:On Record And Briefs





+
						Party Information
					


RoleParty NameRepresented By


AppellantSanucci Ct TrustMichael V. Infuso
							(Greene Infuso, LLP)
						Zachary P. Takos
							(Greene Infuso, LLP)
						


RespondentBank of America, National AssociationChasen Cohan
							(Kravitz, Schnitzer & Johnson, Chtd.)
						Melanie D. Morgan
							(Kravitz, Schnitzer & Johnson, Chtd.)
						Gary E. Schnitzer
							(Kravitz, Schnitzer & Johnson, Chtd.)
						


RespondentJoseph Elevado
					In Proper Person
				


RespondentMelanie Elevado
					In Proper Person
				



14-37583: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.


Docket Entries


DateTypeDescriptionPending?Document


06/12/2013Filing FeeFiling fee due for Appeal.


06/12/2013Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day.13-17274




06/12/2013Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days.13-17278




06/17/2013Filing FeeFiling Fee Paid. $250.00 from Greene Infuso, LLP - check no. 2867.


06/18/2013Notice/OutgoingIssued Notice of Exemption from Settlement Program/File Documents. Transcript request due: 15 days.  Opening brief due: 120 days.13-17846




06/25/2013MotionFiled Stipulation to Consolidate Appeals13-18582




06/25/2013Notice/OutgoingIssued Notice to Provide Proof of Service (Stipulation to Consolidate Appeals). Due date: 10 days.13-18593




06/25/2013Notice/IncomingFiled Proof of Service of Stipulation to Consolidate Appeals.13-18724




06/27/2013Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 04/09/13.  To Court Reporter: Jennifer O'Neill.13-18927




07/03/2013Docketing StatementFiled Docketing Statement.13-19475




07/12/2013Order/ProceduralFiled Order Consolidating Appeals. These consolidated appeals shall follow the briefing schedule set forth in Docket No. 63067, with appellant's opening brief and appendix addressing the issues in both appeals due on or before August 22, 2013. Nos. 63067/63367.13-20541




07/24/2013TranscriptFiled Notice from Court Reporter Jennifer O'Neill stating that the requested transcripts were delivered.  Dates of transcripts:  04/09/13.13-21784




08/20/2013MotionFiled Stipulation to Extend Time for Appellant to File Opening Brief and Appendix.13-24626




08/20/2013Notice/OutgoingIssued Notice Motion/Stipulation Approved.  Opening Brief and Appendix due: September 11, 2013.13-24627




08/27/2013Notice/IncomingFiled Notice of Appearance of Counsel (Ariel E. Stern and Natalie L. Winslow of the law firm of Akerman Senterfitt LLP appearing on behalf of respondent Bank of America, N.A.).13-25336




09/11/2013AppendixFiled Joint Appendix Vol I.13-26854




09/11/2013AppendixFiled Joint Appendix Vol II.13-26855




09/11/2013BriefFiled Appellant's Opening Brief.  Nos. 63067/63367.13-26905




09/12/2013Notice/IncomingFiled Certificate of Service (Opening Brief and Corresponding Joint Appendix).13-26948




10/15/2013MotionFiled Motion for Extension of Time to File Answering Brief.13-30697




10/16/2013MotionFiled Appellant's Response to Bank of America's Motion for Extension of Time to File Answering Brief. Nos. 63067/6336713-30941




12/02/2013Order/ProceduralFiled Order Granting Motion for Extension of Time. Respondent Bank of America, N.A.: Answering Brief due: 3 days. Nos. 63067/6336713-36098




12/03/2013BriefFiled Bank of America, N.A.'s Answering Brief.  Nos. 63067/63367.13-36234




01/03/2014BriefFiled Appellant's Reply Brief.  Nos. 63067/63367.14-00105




01/03/2014Case Status UpdateBriefing Completed/To Screening.


04/03/2014Order/ProceduralFiled Order Submitting Appeal for Decision without Oral Argument.  Nos. 63067/63367.14-10615




11/14/2014Order/DispositionalFiled Order of Reversal and Remand (Docket No. 63067 and Dismissing Appeal (Docket No. 63367).  "We reverse the order granting the motion to dismiss in Docket No. 63067, and we remand this matter to the district court for further proceedings consistent with this order.  Given our disposition in Docket No. 63067, we dismiss as moot appellant' appeal in Docket No. 63367."  Cherry, J., concurring.  SNP14-JH/MD/MC14-37583